Citation Nr: 0309898	
Decision Date: 05/23/03    Archive Date: 05/27/03

DOCKET NO.  02-01 962A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts


THE ISSUE

Entitlement to an increased rating for dermatophytosis, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1942 to 
January 1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2001 rating decision, which, 
confirmed and continued a 10 percent rating for a skin 
disorder of the left foot.  


REMAND

On November 9, 2000, while this case was in the possession of 
the RO, the Veterans Claims Assistance Act of 2000 (VCAA) was 
signed into law.  This liberalizing law is applicable to this 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions. 
 
A review of the claims folder reveals that, despite the fact 
that the file was in the possession of the RO prior to 
November 9, 2000 (the effective date of the VCAA), and 
remained with the RO until December 31, 2002, a period well 
over 2 years, the RO never advised the veteran of the VCAA, 
and the potential impact this law might have on his claim.  
This violation of due process must be addressed before the 
Board can undertake any action in this claim.  Effective 
August 30, 2002, the Diagnostic Codes for skin disorders were 
revised.  The veteran has not been advised of the change in 
the regulations, nor has he been afforded a dermatology 
examination since the effective date of the regulations.

During a travel Board hearing in November 2002, the veteran 
testified that he was receiving treatment for his skin 
disorder, through VA facilities in West Roxbury and Jamaica 
Plains.  The RO must update the file and obtain all records 
of the veteran's treatment at these facilities.  

The veteran also testified that he was seen by a number of 
private doctors throughout the past years for treatment 
concerning his skin disorder of the left foot.  The RO should 
send the veteran a letter asking him to identify all VA and 
non-VA health care providers which treated him for his skin 
disorder.  Once all the information is received from the 
veteran, the RO should obtain all identified medical records.

In view of the foregoing, the case is remanded for the 
following:
 
1.  The Board finds that there is a 
further duty to assist the veteran on 
his claim for an increased rating for a 
skin condition of the left foot. 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2002).  The RO must review the 
claims file and ensure that all 
notification and development action 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) and 38 C.F.R. § 
3.159 are fully complied with and 
satisfied. 

2.  The RO should contact the veteran 
and request that he provide the names, 
addresses and dates of treatment all VA 
and non-VA health care providers that 
have treated him for a skin condition 
of the left foot during the period of 
January 1999 to the present.  He should 
be requested to sign the appropriate 
releases.  All ongoing treatment 
records should be obtained.  If it is 
determined that some records cannot be 
obtained, this should be so documented 
in the claims folder.

3.  The record indicates that the 
veteran was treated for a skin disorder 
of the left foot at West Roxbury and 
Jamaica Plains VA Medical Centers.  
Make arrangements to obtain the 
following types of records:  Notes, 
Consults, Vitals, Medications, Lab 
Findings, Procedures, Problem List, 
Confirmed Diagnoses.

4.  The veteran should be afforded a VA 
dermatological examination.  All 
indicated tests and studies are to be 
performed.  Prior to the examination, 
the claims folder must be made 
available to the dermatologist for 
review of the case.  A notation to the 
effect that this record review took 
place should be included in the report 
of the examiner.  The examiner is to 
indicate whether the skin disorder 
involves:

(a) 20 to 40 percent of the entire 
body or 20 to 40 percent of exposed 
areas affected, or; systemic therapy 
such as corticosteroids or other 
immunosuppressive drugs required for 
a total duration of six weeks or 
more, but not constantly, during the 
past 12-month period; 
(b) at least 5 percent, but less 
than 20 percent, of the  entire 
body, or at least 5 percent, but 
less than 20 percent, of exposed 
areas affected, or; intermittent 
systemic therapy such  as 
corticosteroids or other 
immunosuppressive drugs required for 
a total duration of less than six 
weeks during the past 12-month 
period; or 
(c) whether the skin disease is 
superficial and unstable or 
superficial and painful.  The 
examiner must provide a rationale 
for all opinions given. 

5.  Thereafter, the RO should 
readjudicate this claim.  If the 
benefit sought on appeal remains 
denied, the appellant and the 
appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


_________________________________________________
	RENÉE M. PELLETIER 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




